DOWDELL, C. J.
The appeal in this case is prosecuted from a judgment of conviction in the criminal court of Jefferson county. There is no bill of exceptions in the record.
The sentence of the court for the costs fails to ascertain the amount of the costs, or to fix the time of hard labor for working out the same. In this respect, and in this only, the judgment is erroneous. Under the authority of Linnehan v. State, 120 Ala. 293, 25 South. 6, the judgment must be reversed hack to the judgment of conviction, and the cause remanded for proper sentence by the court.
Reversed and remanded.
Simpson, McClellan, and Mayfield, JJ., concur.